Citation Nr: 0422533	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  03-02 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than July 17, 
2001, for the award of an increased disability rating of 10 
percent for left knee disability.

2.  Entitlement to an increased rating greater than 0 percent 
for service-connected scar, right middle finger.

3.  Entitlement to service connection for arthritis of the 
back, to include as secondary to service-connected left knee 
disability

4.  Entitlement to service connection for arthritis, 
bilateral arms.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from September 1971 
until September 1977.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from March 2002 and April 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  The March 2002 rating 
decision awarded and increased rating of 10 percent for 
service-connected left knee disability effective July 17, 
2001 and continued the assignment of a 0 percent disability 
rating for service-connected scar, right middle finger.  The 
April 2003 rating decision denied service connection for 
arthritis, back and arthritis, bilateral arms.

The appellant requested a hearing in this case, however, he 
subsequently withdrew such request in December 2003.

The Board additionally notes that the appellant, through his 
representative, reasonably raised the issues of: 1) whether 
clear and unmistakable error was committed by the RO in the 
October 1981 rating decision by not applying the provisions 
of 38 C.F.R. § 3.324 (2003), and 2) whether clear and 
unmistakable error was committed by the RO in the November 
1980 rating decision when it considered the appellant's claim 
for service connection for residuals, bilateral crush injury 
to the hands, but disregarded the crush injury to four 
fingers bilaterally.  The aforementioned issues were not 
previously addressed by the RO.  As such, the Board refers 
these issues to the RO for appropriate action.

The issues of entitlement to an increased rating greater than 
0 percent for service-connected scar, right middle finger, 
entitlement to service connection for arthritis of the back, 
to include as secondary to service-connected left knee 
disability, and entitlement to service connection for 
arthritis, bilateral arms are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Service connection for left knee disability and a 10 
percent disability evaluation was granted by rating decision 
in November 1980, effective from March 31, 1980.

2.  In October 1981, service-connected left knee disability 
was reduced to 0 percent disabling effective January 1, 1982.

3.  The appellant filed a claim for an increased rating 
greater than 0 percent disabling for his service-connected 
left knee disability on July 17, 2001.

4.  In March 2002, service-connected left knee disability was 
increased to 10 percent disabling effective July 17, 2001, or 
the date the RO received the appellant's claim for increase.

5.  A review of the record reveals no evidence of a formal or 
informal claim for an increased rating for left knee 
disability filed prior to July 17, 2001.


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to 
July 17, 2001 for an increased rating of 10 percent for 
service-connected left knee disability have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (o) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his attorney, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  As part of that notice, VA is required to indicate 
which information and evidence, if any, the claimant is 
required to provide to VA and which information and evidence, 
if any, VA will attempt to obtain on his behalf.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 3, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5103(a) 
(West 2002)); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the VCAA 
applies to earlier effective date claims, and that it may 
require VA to notify the claimant that evidence of an earlier 
filed claim is necessary to substantiate the claim.  Huston 
v. Principi, 17 Vet. App. 195, 202-03 (2003).  Cf. VAOPGCPREC 
8-2003 (Dec. 22, 2003) (if VA issues a claimant a VCAA notice 
letter in connection with a claim for service connection, and 
that claim is granted, a separate notice letter need not be 
furnished with respect to downstream issues first raised in 
the NOD, such as the veteran's entitlement to an earlier 
effective date or higher initial rating).

In the present case, the record shows that the appellant was 
provided with a VCAA notice letter in July 2001 in connection 
with his service connection and increased rating claims.  At 
this point, the Board is obligated to consider the 
sufficiency of the July 2001 VCAA notification letter.

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
his claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
specific compliance with Quartuccio, the appellant was 
advised of the evidence which would substantiate his claims, 
and the responsibility for obtaining it, by letter dated in 
July 2001.  The letter informed the appellant what evidence 
and information VA would be obtaining as well as the evidence 
that the appellant needed to provide.  The letter explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.

The Board notes in passing that the March 2002 and April 2003 
rating decisions on appeal, the statements of the case 
(SOC's), the supplemental statements of the case (SSOC's), 
and multiple supplemental correspondence, also adequately 
informed the appellant of the types of evidence needed to 
substantiate his claims.  The Board additionally notes that 
the July 2001 VCAA letter specifically addressed the legal 
requirements of service connection and increased rating 
claims.  Therefore, the Department's duty to notify has been 
fully satisfied.  

With respect to the timing of the VCAA notification, the 
Board notes that the duty to assist letter was provided to 
the appellant in July 2001, or prior to the initial 
adjudication of the appellant's claims in March 2002 and 
April 2003.  Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370, at *20 (U.S. Vet. App. June 24, 
2004).

The VCAA notification letter is also legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  However, the statute was recently amended 
to permit VA to adjudicate a claim within one-year of receipt 
of the claim.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  Therefore, the 
claimant was notified properly of his statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical 
records from the National Personnel Records Center (NPRC).  
The record also includes VA medical records, VA examination 
records, private medical records, lay statements, and the 
appellant's own contentions.  Accordingly, VA has no 
outstanding duty to assist the appellant in obtaining any 
additional information or evidence.  At every stage of the 
process, the appellant was informed of the information needed 
to substantiate his claim, and VA has obtained all evidence 
identified by the appellant.  As such, the Board finds that 
all indicated medical records have been obtained and the 
appellant has not referenced any outstanding records or 
information that he wanted VA to obtain.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§§ 3.159(c)(4), 3.327(a) (2003).  The Board notes that the 
duty to assist mandates that the appellant in this case be 
afforded a VA reexamination as discussed in the remand below.

Thus, the record indicates that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.


II.  Effective Date, Increased Rating for Left Knee 
Disability

The effective date of an award based on a claim for increase 
of compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore."  38 U.S.C.A. § 5110(a) (West 2002).  
VA regulations provide that the effective date for increases 
shall be the "date of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400(o)(1) (2003).  
Under this rule, an effective date for an increased rating 
may be assigned later than the date of receipt of the claim -
- if the evidence shows that the increase in disability 
actually occurred after the claim was filed -- but never 
earlier than the date of receipt of the claim.

The law provides an exception to this general rule for awards 
of increased compensation.  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2) (West 2002).  The 
implementing regulation provides that the effective date 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
claim is received within one year from such date otherwise, 
date of receipt of claim.  38 C.F.R. § 3.400(o)(2) (2003).  

A claim is "a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) 
(2003).  A report of examination or hospitalization which 
meets certain requirements will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  38 C.F.R. § 3.157(a) 
(2003).  Once a formal claim for compensation has been 
allowed, receipt of a report of VA examination or VA 
hospitalization will be accepted as an informal claim for 
increased benefits.  38 C.F.R. § 3.157(b)(1) (2003).  The 
date of receipt of evidence from a private physician or 
layman will also be accepted as an informal claim when the 
evidence furnished is within the competence of the physician 
or lay person and shows the reasonable probability of 
entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2003).

The appellant filed a claim for service connection for left 
knee disability in April 1980.  By rating decision dated in 
November 1980, service connection was granted for left knee 
disability and a 10 percent evaluation was assigned for such 
condition.  In August 1981, VA reexamination of the 
appellant's service-connected left knee disability showed 
left patellar tracking problem, subjective complaints of pain 
and difficulty jogging, and full range of motion.  The VA 
reexaminer's ultimate conclusion, however, was left knee 
essentially within normal limits.

As a result, the appellant was informed by prospective rating 
decision in October 1981 that his service-connected left knee 
disability was to be reduced to 0 percent disabling effective 
January 1, 1982.  The appellant's service-connected left knee 
disability was subsequently reduced to 0 percent disabling.  
The appellant was notified of the aforementioned reduction as 
well as his appellate rights by letter dated in October 1981.  
The appellant did not file a timely notice of disagreement 
and substantive appeal, and as a result such reduction is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 20.201, 20.302 (2003).

The RO received the appellant's claim for an increased rating 
greater than 0 percent for his service-connected left knee 
disability on July 17, 2001.  The claims file shows that no 
other correspondence was received from the appellant prior to 
his July 2001 request for an increased rating for his 
service-connected left knee disability.  The appellant was 
afforded a VA examination with respect to his claim for an 
increased rating greater than 0 percent for service-connected 
left knee disability in August 2001.  The August 2001 VA 
examiner noted subjective complaints of pain, swelling, and 
difficulty standing, extension to 0 degrees, flexion to 140 
degrees with pain at 130 degrees, normal strength, no 
instability, and a small joint effusion as confirmed via MRI.  
Accordingly, the appellant's disability evaluation was 
increased to 10 percent disabling effective July 17, 2001, or 
the date the RO received the appellant's claim for an 
increased rating.

The appellant contends that the effective date of his 
increased rating for service-connected left knee should be in 
1981.

The credible evidence shows that the appellant is not 
entitled to an effective date earlier than July 17, 2001 for 
the increased rating for his service-connected left knee 
disability.  As previously discussed, the appellant did not 
file his claim for an increased rating until July 17, 2001 
and the evidence of record shows that an increased rating was 
not warranted until the VA examination dated in August 2001.  
Therefore, the RO properly assigned an effective date of July 
17, 2001, or the date of receipt of the appellant's claim for 
an increased rating.


ORDER

Entitlement to an effective date prior to July 17, 2001 for 
the increased rating for the appellant's service-connected 
left knee disability is denied.


REMAND

As previously discussed, the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and its implementing 
regulations, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003), are applicable to the appellant's claims on 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

For purposes of this remand, the Board shall focus on VA's 
duty to assist the appellant in obtaining evidence necessary 
to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (c) (2003).  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim or where the evidence of record does not reflect the 
current state of the appellant's disability.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); Green v. Derwinski, 1 Vet. 
App. 121 (1991); 38 C.F.R. §§ 3.159(c)(4), 3.327(a) (2003).

The appellant in this case was previously afforded VA 
examinations in August 2001 and March 2003 with respect to 
his claims for an increased rating greater than 0 percent for 
scar, right middle finger and for service connection for 
arthritis, back and arthritis, bilateral arms.  However, the 
Board notes that the August 2001 VA examiner did not comment 
upon the limitation of motion and/or function of the 
appellant's right middle finger.  Furthermore, with respect 
to the appellant's right middle finger scarring, the examiner 
also did not fully address the schedular criteria contained 
within 38 C.F.R. § 4.118 (2003).  As such, VA reexamination 
is warranted in order to determine the propriety of the 
appellant's current rating for scar, right middle finger.

With respect to the appellant's claims for service connection 
for arthritis, back and arthritis, bilateral arms, the Board 
notes that March 2003 VA examination was conducted by a nurse 
practitioner and not an orthopedic specialist.  Accordingly, 
a VA reexamination is similarly warranted in order to 
determine the nature and etiology of any current arthritis of 
the back, to include as secondary to service-connected left 
knee disability, and the nature and etiology of any current 
arthritis, bilateral arms.

Accordingly this case is REMANDED for the following:

1.  The appellant should be scheduled for a 
VA orthopedic reexamination by a physician 
with the appropriate expertise.  The examiner 
should thoroughly review the claims folder in 
conjunction with evaluating the appellant.  
The examiner should specifically address the 
following:

a)  What is the severity of the 
appellant's current scar, right 
middle finger?  In answering the 
above, the examiner should 
specifically comment upon the range 
of motion in degrees, functional 
impairment due to pain, weakness, 
incoordination, fatigability, 
instability, etc., resulting from 
the appellant's service-connected 
scar, right middle finger.

b)  The examiner should also comment on 
the location, size, and visible 
appearance of any right middle finger 
scarring, to include noting any 
adherence, tissue loss, hyper or hypo-
pigmentation, tenderness, or functional 
impairment resulting therefrom.

c)  Provide diagnoses for any current 
back and/or bilateral arm disability.

d)  The examiner should then comment 
upon whether it is "at least as likely 
as not" that any current back and/or 
bilateral arm disability is the result 
of an in-service injury or disease, to 
include an in-service crush injury to 
both hands, or any other event of in-
service origin.

e)  The examiner should also comment 
upon whether it is "at least as likely 
as not" than any current back 
disability was either caused by or 
aggravated by the appellant's service 
connected left knee disability.

All appropriate testing, to include x-rays 
should be accomplished.  A complete rationale 
for any opinion expressed must be provided.  
If the examiner cannot answer the above 
without resorting to speculation, then he or 
she should so state.

2.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

3.  The appellant's claims for a higher 
rating for his service-connected scar, right 
middle finger, service connection for 
arthritis, back, and service connection for 
arthritis, bilateral arms should then be 
reconsidered.  If the benefits sought on 
appeal remain denied, then the appellant and 
his representative, if any, should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal, as well as any amendments to those 
regulations.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



